Citation Nr: 1600044	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  12-19 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a 10 percent rating, effective March 16, 2011.  In March 2015, a hearing was held before a Veterans Law Judge (VLJ); however, due to problems with the audio recording equipment, a complete transcript was unable to be transcribed.  Accordingly, the Veteran was afforded an additional hearing before the undersigned in September 2015.  A transcript of that hearing is associated with the record.  During this hearing, the record was held in abeyance for 60 days to allow for the submission of outstanding private treatment records.  In response, the Veteran submitted these private treatment records (and waived initial RO review during the hearing).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Initially, the Board notes that the Veteran testified that he is receiving Social Security Administration (SSA) disability benefits.  Records pertaining to the award of such benefits are constructively of record, and as they may contain pertinent information, attempts to secure them must be made.

Further, the Veteran testified that he is having problems sleeping, has anxiety, and is experiencing memory loss.  His wife indicated that the Veteran is suspicious, argumentative, and has difficulty getting along with her and their children.  The Veteran also indicated that he gave up his postal service job in 2004 because he could not get along with his supervisor.  The Veteran was last examined by VA to assess the severity of his PTSD in May 2011.  Accordingly, the Board finds that an updated VA examination to assess the current severity of this disability is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of all medical records considered in connection with such award.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2.  Secure for the record copies of any (and all) updated clinical records of any VA treatment the Veteran has received for his PTSD.

3.  Then arrange for the Veteran to be examined to determine the current severity of his PTSD.  The record, to include this remand, must be made available to and reviewed by the examiner.  The examiner should specifically discuss the Veteran's reported impairment and discuss the functional limitation by his PTSD.

4.  Thereafter, review the record and readjudicate the Veteran's claim for an increased rating for his PTSD.  If it remains denied, in whole or in part, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




